 

Exhibit 10.2

 

AMENDMENT NO. 3 TO NINTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

This Amendment No. 3 to Ninth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of March 27, 2020 among Dairy
Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”), Dairy
Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group II”
and, together with Dairy Group, the “Sellers” and each a “Seller”), each of the
parties listed on the signature pages hereof as a “Company” (the “Companies” and
each a “Company”), each of the parties listed on the signature pages hereof as a
“Financial Institution” (the “Financial Institutions” and each a “Financial
Institution”) and Coöperatieve Rabobank U.A., New York Branch, as agent for the
Purchasers (the “Agent”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in, or by reference in, the
Ninth Amended and Restated Receivables Purchase Agreement, dated as of November
14, 2019, among the Seller Parties, Financial Institutions, Companies, the Agent
and the Co-Agent (as amended by the Amendment No. 1 to Ninth Amended and
Restated Receivables Purchase Agreement, dated as of December 16, 2019, the
Amendment No. 2 to Ninth Amended and Restated Receivables Purchase Agreement,
dated as of February 10, 2020, the Final Order (as defined in the Dean Credit
Agreement), and the Amended Bid Procedures Order (as defined in the Dean Credit
Agreement), the “Existing Agreement,” and as further amended from time to time,
the “Receivables Purchase Agreement”).

 

RECITALS:

 

WHEREAS, the Sellers wish to amend the Existing Agreement in certain respects,
upon and subject to the terms and conditions set forth in this Amendment;

 

WHEREAS, pursuant to Section 14.1(b) of the Existing Agreement, each Company,
each Seller and the Agent, at the direction of the Required Purchasers, may
amend the Existing Agreement upon and subject to the terms and conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Amendments. Subject to the terms and conditions set forth herein and
upon satisfaction of the conditions precedent set forth in Section 2 hereof,
Exhibit I of the Existing Agreement is amended by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by inserting the text therein which is double underlined (indicated
textually in the same manner as the following example: double underlined text)
in the place where such text appears below:

 

“Dean Credit Agreement” means that certain Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of the Effective Date (as
amended by the Final Order (as defined in the Dean Credit Agreement) and, the
Amended Bid Procedures Order (as defined in the Dean Credit Agreement), the
First Amendment to Senior Secured Superpriority Debtor-In-Possession Credit
Agreement, dated as of February 10, 2020, and the Second Amendment to Senior
Secured Superpriority Debtor-In-Possession Credit Agreement, dated as of March
27, 2020), by and among Provider, the lenders from time to time party thereto,
and Coöperatieve Rabobank U.A., New York Branch., as administrative agent, lead
arranger and bookrunner, without giving effect to any further amendment,
restatement, modification, waiver, refinancing or replacement thereof
(including, without limitation, any extension of any time for compliance with,
or other modification to the terms of, Section 5.14 of the Dean Credit
Agreement), in each case, unless consented to in writing by the Agent and the
Required Purchasers.

 



 1 



 

Section 2. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”) upon the
satisfaction of the following conditions precedent:

 

(a)                   Amendment. The Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment duly executed by each
Company and each Seller.

 

(b)                  Amendment to Dean Credit Agreement. The Agent shall have
received, on or before the date hereof, executed counterparts of the Second
Amendment to Senior Secured Superpriority Debtor-In-Possession Credit Agreement,
which amendment shall have become effective in accordance with its terms.

 

(c)                   Representations and Warranties. As of the date hereof,
both before and after giving effect to this Amendment, all of the
representations and warranties contained in the Receivables Purchase Agreement
and in each other Transaction Document (except representations and warranties
which relate to a specific date, which were true and correct as of such date)
shall be true and correct as though made on and as of the date hereof (and by
its execution hereof, each Seller shall be deemed to have represented and
warranted such).

 

(d)                  No Amortization Event or Potential Amortization Event. As
of the date hereof, both before and after giving effect to this Amendment, no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing (and by its execution hereof, each Seller shall be deemed to have
represented and warranted as such).

 

Section 3. Release; Covenant not to Sue.

 

(a)                   In consideration of this Amendment and the agreements and
waivers of the Agent and each Company set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Seller Party, and each of their respective successors and
assigns (collectively, as the “Releasing Parties” and each, individually, as a
“Releasing Party”), hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges the Agent and each Company and their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Agent, each Company
and all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever of every name and nature now known or unknown, suspected
or unsuspected, both at law and in equity, which any Releasing Party may hold,
have or claim to have against the Releasees or any of them for, upon, or by
reason of any circumstance, action, cause or thing whatsoever, for or on account
of, or in relation to, or in any way in connection with this Amendment or the
transactions hereunder, in each case which has arisen at any time on or prior to
the Amendment Effective Date; provided that for the avoidance of doubt, nothing
in this Section 3 shall affect continuing obligations of the Releasees under
this Amendment, the Existing Agreement and the other Transaction Documents.

 



 2 



 

(b)                  Each Seller Party confirms, on behalf of itself and each
other Releasing Party, that it and they (i) understand, acknowledge and agree
that the releases set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release and (ii) agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered will affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 

(c)                   Each Seller Party, on behalf of itself and each other
Releasing Party, hereby absolutely, unconditionally and irrevocably covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by any Releasing Party pursuant to
Section 3.

 

Section 4. Miscellaneous.

 

(a)                   Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement or of any other instrument or agreement referred
to therein; or (ii) prejudice any right or remedy which any Purchaser, the LC
Bank or the Agent may now have or may have in the future under or in connection
with the Receivables Purchase Agreement or any other instrument or agreement
referred to therein. Each reference in the Receivables Purchase Agreement to
“this Agreement,” “herein,” “hereof” and words of like import and each reference
in the other Transaction Documents to the “Receivables Purchase Agreement” shall
mean the Receivables Purchase Agreement, as amended hereby. This Amendment shall
be construed in connection with and as part of the Receivables Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Receivables Purchase Agreement and each other
instrument or agreement referred to therein, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 



 3 



 

(b)                  Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Receivables Purchase Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

(c)                   Counterparts. This Amendment may be executed in any number
of counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(d)                  Severability. Any provision contained in this Amendment
which is held to be inoperative, unenforceable or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

(e)                   GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT
APPLICABLE, THE BANKRUPTCY CODE.

 

(f)                    Direction of Required Purchasers. By its execution of a
signature page hereto, each Company and each Financial Institution represents to
the Agent that, together with the other Companies and Financial Institutions
executing a signature page hereto, all such Companies and Financial Institutions
comprise the “Required Purchasers” and hereby directs the Agent to execute this
Amendment.

 

 

 

(Signature Pages Follow)

 



 4 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 



  DAIRY GROUP RECEIVABLES, L.P., as a Seller         By: Dairy Group Receivables
GP, LLC         Its: General Partner         By: /s/ Kristy N. Waterman   Name:
Kristy N. Waterman   Title: Senior Vice President, General Counsel and Corporate
Secretary         DAIRY GROUP RECEIVABLES II, L.P., as a Seller         By:
Dairy Group Receivables GP II, LLC         Its: General Partner         By: /s/
Kristy N. Waterman   Name: Kristy N. Waterman   Title: Senior Vice President,
General Counsel and Corporate Secretary

  

Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 



 

 



  ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer   BERKELEY FARMS, LLC, as a
Servicer   COUNTRY FRESH, LLC, as a Servicer   DEAN DAIRY HOLDINGS, LLC, as a
Servicer   DEAN EAST, LLC as a Servicer   DEAN EAST II, LLC as a Servicer   DEAN
FOODS NORTH CENTRAL, LLC, as a Servicer   DEAN FOODS OF WISCONSIN, LLC, as a
Servicer   DEAN WEST, LLC, as a Servicer   DEAN WEST II, LLC, as a Servicer  
FRIENDLY’S ICE CREAM HOLDINGS CORP., as a Servicer   FRIENDLY’S MANUFACTURING
AND RETAIL, LLC, as a Servicer   GARELICK FARMS, LLC, as a Servicer   MAYFIELD
DAIRY FARMS, LLC, as a Servicer   MIDWEST ICE CREAM COMPANY, LLC, as a Servicer
  MODEL DAIRY, LLC, as a Servicer   REITER DAIRY, LLC, as a Servicer  
SHENANDOAH’S PRIDE, LLC, as a Servicer   SOUTHERN FOODS GROUP, LLC, as a
Servicer   SUIZA DAIRY GROUP, LLC, as a Servicer   TUSCAN/LEHIGH DAIRIES, INC.,
as a Servicer VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC, as a Servicer        
By: /s/ Kristy N. Waterman   Name: Kristy N. Waterman   Title: Senior Vice
President, General Counsel and Corporate Secretary

 



Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement



 



 



 



  DEAN FOODS COMPANY,   as a Provider         By: /s/ Kristy N. Waterman   Name:
Kristy N. Waterman   Title: Senior Vice President, General Counsel and Corporate
Secretary

 



Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement



 

 



 

  COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Agent         By: /s/
Christopher Lew   Name: Christopher Lew   Title: MD         By: /s/ Jinyang Wang
  Name: Jinyang Wang   Title: Vice President



 

Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 



 



  COÖPERATIEVE RABOBANK U.A., as a Financial Institution         By: /s/ T.V.H.
Stive-Pham   Name: T.V.H. Stive-Pham   Title: Director         By: /s/ E. Van
Esveld   Name: E. Van Esveld   Title: M.D.

 

Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 



 

  NIEUW AMERSTERDAM RECEIVABLES CORPORATION B.V., as a Company         By: /s/
M.W. Knol   Name: M.W. Knol   Title: Proxyholder         By: /s/ Edwin van
Ankeren   Name: Edwin van Ankeren   Title: Director

 



Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 



 



  ACF FINCO I LP, as a Company and Financial Institution         By: /s/ Oleh
Szczupak   Name: Oleh Szczupak   Title: Authorized Signor

  

Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 



 



  CAPITAL ONE, NATIONAL ASSOCIATION, as a Company and Financial Institution    
    By: /s/ Julianne Low   Name: Julianne Low   Title: Senior Director

  



Signature Page to Amendment No 3 to Ninth Amended and Restated Receivables
Purchase Agreement

 



 

 